Hyland, J.,
delivered the opinion of the court.
T,he indictments were quashed in both of these cases, and the circuit attorney excepted to the opinion of the court in each case, as he did in the case of the State against Richard WalJ, just decided by this court, without tendering or filing any bill of exceptions. These cases then are justly within the principles set forth in the opinion of this court in the above case of State vs. Wall, to which we refer.
The judgment in each is affirmed,
the other judges concurring.